DETAILED ACTION
 	Claims 1-28 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
      The drawings are objected to because figures 5, 7, 8A-8T, and 9-18 contain shaded gray and black areas, and lines that are not uniformly thick and well defined. See MPEP §608.02, 37 CFR 1.84 (I), and 37 CFR 1.84 (m). 
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from  the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.1 21 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
 	Claim 16 is objected to because of the following informalities:  The claim recites “and a a directory publisher”.  Appropriate correction is required.

 	Claim 21 is objected to because of the following informalities:  The claim recites “user (agent)”. Clarification is required regarding whether the “user” is definitively an “agent” or whether the “user” could be another entity. Appropriate correction is required.

 	Claim 21 is objected to because of the following informalities:  The claim recites “the identified candidates”, which seems to lack antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, system claims 1-18 are directed to a database coupled to the clean technology platform, and method claims 19-28 are directed to a series of steps. Thus the claims are directed to a machine and process, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite deploying clean technology infrastructure, including managing, communicating, storing, and viewing or selecting steps.  
The limitations of managing, communicating, storing, and viewing or selecting, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite managing microservices with a clean technology platform, wherein the microservices relate to lead generation, lead conversion and fulfillment of clean technology installations in different physical locations performed by remote users; and storing data representative of the microservices managed by the clean technology platform; whereby a community of remote users including freelancers may communicate to view or select one or more of the microservices relating to lead generation, lead conversion or fulfillment of clean technology installations in different physical locations.
That is, other than reciting a computer, a computer network, and electronically communicating with user-interfaces of computing devices, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a computer, a computer network, and electronically communicating with user-interfaces of computing devices. The computer, computer network, and electronically communicating with user-interfaces of computing devices in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer, a computer network, and electronically communicating with user-interfaces of computing devices amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2-6 recite additional controlling, coupling, and enabling steps. Claims 7-13 recite additional filtering and matching, receiving, generating, enabling, and managing steps. Claims 14, 15 and 17 further describes the clean technology platform. Claims 16 and 18 recite additional building, publishing, scoring and tracking steps. Similarly, dependent claims 20-28 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
Under step 2B of the analysis, the claims include, inter alia, a computer, a computer network, and electronically communicating with user-interfaces of computing devices.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraphs 00122 and 00123 of the specification, “Aspects of the embodiments for exemplary system 100 including platform 1 10 (and components 205 and 302-370) and database 130 thereof may be implemented electronically using hardware, software modules, firmware, tangible computer readable or computer usable storage media having instructions stored thereon, or a combination thereof and may be implemented in one or more computer systems or other processing systems. In embodiments, platform 110 including each of components 205 and 302- 370 may be implemented electronically using hardware, software modules, firmware, tangible computer readable or computer usable storage media having instructions stored thereon, or a combination thereof and may be implemented in one or more computer systems or other processing systems at the same location or different locations.”
“Example computing devices (such as remote computing devices 143, 145, 147)) that may be used by users (such as remote users 140) include, but are not limited to, any type of processing device having a processor and memory including, but not limited to, a computer, workstation, distributed computing system, embedded system, stand-alone electronic device, networked device, mobile device (such as a smartphone, tablet computer, or Laptop computer), set-top box, television, or other type of processor or computer device.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toth et al (US 20170076304 A1).
As per claim 1, Toth et al disclose a computer-implemented system for deploying clean technology infrastructure (i.e., The system 100 is capable of analyzing significant amounts of consumer and energy-related data to produce various outputs useful to energy industry participants., ¶ 0030), comprising: 
a clean technology platform configured to manage microservices relating to lead generation, lead conversion and fulfillment of clean technology installations in different physical locations performed by remote users over a computer network, and to electronically communicate with user-interfaces of computing devices coupled to the clean technology platform (i.e., In various implementations, client device UIs are engaged by employees of clean energy providers. For example, the propensity engine UI 120a can display outputs of the propensity engine 102 (described below), which can be of interest to clean energy providers and their employees. In other implementations, the client device UIs are engaged by energy consumers, ¶ 0031 and figure 1); and 
a database coupled to the clean technology platform for storing data representative of the microservices managed by the clean technology platform (i.e., The system 100 comprises hardware components, software components and databases that can be deployed at one or more data centers in one or more geographic locations, for example, figure 1);
whereby a community of remote users including freelancers may communicate through user-interfaces of respective computing devices coupled to the clean technology platform to view or select one or more of the microservices relating to lead generation, lead conversion or fulfillment of clean technology installations in different physical locations (i.e., Turning back to FIG. 1, in various implementations, once a customer decides to adopt a particular solution the scheduling engine 126 can facilitate an installation. The scheduling engine can provide the customer with the ability to select an installation date based on the availability of local installers. In some instances, in addition to accessing and coordinating the installers schedules, the scheduling engine 126 can coordinate various other aspects of the installation, ¶ 0072).
As per claim 2, Toth et al disclose the clean technology platform includes a controller for controlling data communication between the platform and one or more application programming interfaces (APIs) (i.e., Implementations of the subject matter described in this specification can be implemented in a computing system that includes a back-end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front-end component, e.g., a client computer having a graphical user interface or a Web browser through which a user can interact, ¶ 0090).
As per claim 3, Toth et al disclose a synchronizer configured to couple the clean technology platform to a third-party registration platform (i.e., The system 100 comprises hardware components, software components and databases that can be deployed at one or more data centers in one or more geographic locations, for example. In some instances, certain components are hosted on third-party servers, ¶ 0030).
As per claim 4, Toth et al disclose a call center lead submission module configured to couple the clean technology platform to a third-party call center tool (i.e., Based on, for example, some or all of the inputs described above (and possibly many others) the propensity model of propensity engine 102 can identify particular consumers that have a higher propensity than other consumers to adopt a clean energy solution such as solar panels, ¶ 0052. The identified customers can then be micro-targeted using a variety of marketing channels, for example, social media, e-mail, banner ads, direct mail, web, mobile, call center, etc., ¶ 0053).
As per claim 5, Toth et al disclose the clean technology platform includes a design proposal tool configured to enable a user to perform microservices relating to a project design (i.e., the scheduling engine 126 can coordinate various other aspects of the installation, including, but not limited to: obtaining permits, site control documentation, design and engineering management, construction management, interconnection and commissioning, geospatial location, etc., ¶ 0072).
As per claim 6, Toth et al disclose the clean technology platform includes a scheduler configured to enable a user to perform microservices relating to scheduling fulfillment of an approved project design (i.e., Turning back to FIG. 1, in various implementations, once a customer decides to adopt a particular solution the scheduling engine 126 can facilitate an installation, ¶ 0072).
As per claim 7, Toth et al disclose the clean technology platform is configured to filter and match microservices with a community of users including qualified freelancers (i.e., once a customer decides to adopt a particular solution the scheduling engine 126 can facilitate an installation. The scheduling engine can provide the customer with the ability to select an installation date based on the availability of local installers, ¶ 0072).
As per claim 8, Toth et al disclose the clean technology platform is further configured to receive signals from respective computing devices associated with one or more of the qualified freelancers, whereby the signals may indicate status changes with respect to microservices performed by the qualified freelancers (i.e., The scheduling engine can provide the customer with the ability to select an installation date based on the availability of local installers. In some instances, in addition to accessing and coordinating the installers schedules. The scheduling model can use any of the input data described above or other types of input data relevant to scheduling. For example, the scheduling model can use weather, traffic, holiday schedules, lead times of particular permitting offices, etc. as inputs, ¶ 0072).
As per claim 9, Toth et al disclose the clean technology platform is further configured to generate a user community activity feed for output to the community of users (i.e., the system 100 can include a resource distribution engine 108. The following description will focus primarily on the distribution of solar energy, ¶ 0073).
As per claim 10, Toth et al disclose the clean technology platform is further configured to generate data analytics representative of user community activity (i.e., The propensity model is a machine learning model and/or classifier that can generate a probability that a particular potential customer will adopt a clean energy solution, ¶ 0034).
As per claim 11, Toth et al disclose the clean technology platform is further configured to enable the community of users to access an online education portal having digital educational materials relating to performing pertinent microservices (i.e., the propensity engine UI 120a can display outputs of the propensity engine 102 (described below), which can be of interest to clean energy providers and their employees. In other implementations, the client device UIs are engaged by energy consumers. For example, the remote sizing/pricing engine UI 120b can display outputs of the remote sizing/pricing engine 104 (described below), which can be of interest to energy consumers. In other implementations, the client device user interfaces are engaged by lenders of credit for clean energy solutions, ¶ 0031).
As per claim 12, Toth et al disclose installing solar panels in residential homes or buildings (i.e., Based on, for example, some or all of the inputs described above (and possibly many others) the propensity model of propensity engine 102 can identify particular consumers that have a higher propensity than other consumers to adopt a clean energy solution such as solar panels, ¶ 0052), and wherein the clean technology platform is further configured to generate data analytics representative of energy usage in the residential homes or buildings having the installed solar panels (i.e., in the event a user actually adopts a particular solution, the system 100 can also receive actual usage data (e.g., from a smart meter made available to the system 100 by the user), ¶ 0064).
As per claim 13, Toth et al disclose the clean technology platform includes a user manager that manages the registration and communication with remote users (i.e., The processor may provide, for example, for coordination of the other components of the device 1250, such as control of user interfaces, applications run by device 1250, and wireless communication by device 1250, ¶ 0076).
As per claim 14, Toth et al disclose the clean technology platform includes a data collector, data aggregator, data quality controller, and a lead generator having filters and a matching engine (i.e., Based on, for example, some or all of the inputs described above (and possibly many others) the propensity model of propensity engine 102 can identify particular consumers that have a higher propensity than other consumers to adopt a clean energy solution such as solar panels, ¶ 0052. Consumers can provide the system 100 with access to data (e.g., smart meter data) regarding their actual energy collection and usage (e.g., in order to receive real time feedback regarding the effects (e.g., costs savings, resource savings, etc.) of their adoption of clean energy solutions). In some implementations, the resource distribution engine 108 can execute a resource distribution model. The resource distribution model can use smart meter data, along with any of the other inputs described above (e.g., consumer data 110), in conjunction with machine learning techniques, to determine where electrons from various clean energy solutions are location, ¶ 0074).
As per claim 15, Toth et al disclose the clean technology platform includes an access controller, microservice manager, and workflow engine (i.e., In some instances, in addition to accessing and coordinating the installers schedules, the scheduling engine 126 can coordinate various other aspects of the installation, including, but not limited to: obtaining permits, site control documentation, design and engineering management, construction management, interconnection and commissioning, geospatial location, etc. In some instances, the scheduling engine 126 can execute a scheduling model which is trained on input from prior installations., ¶ 0072).
As per claim 16, Toth et al disclose the clean technology platform includes: a directory builder configured to build one or more directories of registered users whom qualify as agents, and a a directory publisher configured to publish the one or more directories built by directory builder (i.e., the propensity engine UI 120a can display outputs of the propensity engine 102 (described below), which can be of interest to clean energy providers and their employees. In other implementations, the client device UIs are engaged by energy consumers. For example, the remote sizing/pricing engine UI 120b can display outputs of the remote sizing/pricing engine 104 (described below), which can be of interest to energy consumers. In other implementations, the client device user interfaces are engaged by lenders of credit for clean energy solutions. For example, the risk management UI 120c can display outputs of the risk management engine 106 (described below), which can be of interest to energy solution creditors, ¶ 0031).
Claim 19 is rejected based upon the same rationale as the rejection of claim 1, since it is the method claim corresponding to the system claim.
As per claim 20, Toth et al disclose collecting data from disparate sources; storing the collected data in a database; aggregating contact data from disparate sources of leads; filtering aggregated contact data to identify candidates for solar panel installation; and matching the identified candidates and qualified users for installation (i.e., The software components can comprise subcomponents that can execute on the same or on different individual data processing apparatus. The software components can also use data drawn from a variety of sources. As one non-limiting example, the server system 121 can include and/or have access to the following databases: a consumer data database 110, an image recognition model data database 112, an electrical consumption model data database 114, a GIS model data database 116, an electric tariff/pricing data database 118, and a weather data database 128, each of which are described in more detail below. The databases can reside in one or more physical storage systems and can be implemented as relational databases, flat files, object-oriented databases, or combinations of these, ¶ 0032).

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al (US 20170076304 A1), in view of Tieken et al (US 20130238461 A1).
As per claim 17, Toth et al disclose the clean technology platform includes a fulfillment scoring engine, fulfillment bonus calculator, inventory allocator, and peer review and rating engine (i.e., The scheduling engine can provide the customer with the ability to select an installation date based on the availability of local installers. In some instances, in addition to accessing and coordinating the installers schedules, the scheduling engine 126 can coordinate various other aspects of the installation, including, but not limited to: obtaining permits, site control documentation, design and engineering management, construction management, interconnection and commissioning, geospatial location, etc., ¶ 0072).
Toth et al does not disclose the platform includes fulfillment scoring engine, fulfillment bonus calculator and peer review and rating engine.
Tieken et al disclose the consumer may specify a rank or indication of the trust level, which may be adjusted from time to time, e.g., based on the provider's performance, or the number of transactions. In some embodiments, the system may make some or all of these attributes available to another consumer, which may depend on whether the latter is related to the originating consumer (e.g., via a social network). In certain embodiments, the system may calculate or generate a score based on some or all of the attributes, and may provide this score to another consumer. In some embodiments, the system or the consumer may assign or provide similar attributes for a trust relationship/pathway with another consumer or entity (e.g., coop). In some of these embodiments, a consumer may consider such attributes when considering a provider trusted by this other consumer or entity. (¶ 0099).
A consumer may use reviews and/or ratings from a marketplace, website, service listing, community, social network or other source, to decide on whether to include or invite a provider or other entity into the consumer's trust network (¶ 0128). 
The system may include mechanisms for paying agents when they facilitate a match and market clearing. As an example, in the babysitter market, a "sitter agency" is one type of a matching agent. An agent and/or the system may, for example, take into account a consumer's home address, time of request, providers' external and internal calendar, home address, providers' available means of transportation. The agent and/or the system may find mutual times for the consumer and provider, calculate travel time, factor in cost of travel, and proactively attempt to match the consumer and provider (¶ 0095).
Toth et al and Tieken et al are concerned with effective service provider management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the platform includes fulfillment scoring engine, fulfillment bonus calculator and peer review and rating engine in Toth et al, as seen in Tieken et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 18, Toth et al does not disclose a scoring engine and tracker that scores and track scores on services of fulfillment providers.
Tieken et al disclose the consumer may specify a rank or indication of the trust level, which may be adjusted from time to time, e.g., based on the provider's performance, or the number of transactions. In some embodiments, the system may make some or all of these attributes available to another consumer, which may depend on whether the latter is related to the originating consumer (e.g., via a social network). In certain embodiments, the system may calculate or generate a score based on some or all of the attributes, and may provide this score to another consumer. In some embodiments, the system or the consumer may assign or provide similar attributes for a trust relationship/pathway with another consumer or entity (e.g., coop). In some of these embodiments, a consumer may consider such attributes when considering a provider trusted by this other consumer or entity. (¶ 0099).
Toth et al and Tieken et al are concerned with effective service provider management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a scoring engine and tracker that scores and track scores on services of fulfillment providers in Toth et al, as seen in Tieken et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
 	Claims 21-28 would be allowable if the claims overcome the rejection under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses renewable energy management.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        August 11, 2022